DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ROBERT VAN ESSO and AMY VAN ESSO,
                          Appellants,

                                     v.

              USAA CASUALTY INSURANCE COMPANY,
                           Appellee.

                              No. 4D19-3177

                              [March 19, 2020]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE19-007088.

   Mark A. Nation and Paul W. Pritchard of The Nation Law Firm,
Longwood, for appellants.

   Michael Simon, Paige B. Segrera and Brian S. Jacobson of Simon, Reed
& Salazar, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.